 

EXHIBIT 10.3

 

THE 2003

EQUITY PARTICIPATION PLAN

OF

VARCO INTERNATIONAL, INC.

 

VARCO INTERNATIONAL, INC., a Delaware corporation, has adopted this 2003 Equity
Participation Plan of Varco International, Inc., (the “Plan”), which amends and
restates the Amended and Restated 1996 Equity Participation Plan of Varco
International, Inc. for the benefit of its eligible employees, consultants and
directors.

 

The purposes of this Plan are as follows:

 

(1)  To provide an additional incentive for Directors, (as defined herein) key
Employees (as defined herein), and consultants to further the growth,
development and financial success of the Company by personally benefiting
through the ownership of Company stock and/or rights which recognize such
growth, development and financial success.

 

(2)  To enable the Company to obtain and retain the services of Directors, key
Employees and consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.

 

This plan was originally approved by the Company’s stockholders on April 24,
1996, was first amended with stockholder approval on May 13, 1999, and was
amended and restated with stockholder approval on May 30, 2000.

 

ARTICLE I.

DEFINITIONS

 

1.1    General.    Wherever the following terms are used in this Plan they shall
have the meaning specified below, unless the context clearly indicates
otherwise. The masculine pronoun shall include the feminine and the neuter, and
the singular pronoun shall include the plural where the context so indicates.

 

1.2    Administrator.    “Administrator” shall mean the entity that conducts the
general administration of the Plan (including the grant of Awards) as provided
herein. With reference to the administration of the Plan with respect to an
Award granted or to be granted to Independent Directors, the term
“Administrator” shall refer to the Board. With reference to the administration
of the Plan with respect to an Award granted or to be granted to Employees or
consultants, the term “Administrator” shall refer to the Committee, unless and
to the extent (a) the Board has assumed the authority for administration of all
or any part of the Plan as permitted in Section 10.2 or (b) the Committee has
delegated the authority for administration of all or part of the Plan as
permitted by Section 10.5. With reference to the administration of the Plan with
respect to an Award granted or to be granted to Section 162(m) Participants and
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code, as described in Section 3.2 the term “Administrator”
shall refer to the Committee comprised solely of two or more Directors each of
whom qualify as an “outside director” under Section 162(m) of the Code.

 

1.3    Award.    “Award” shall mean an Option, a Restricted Stock award, a
Performance Award, a Stock Appreciation Right, a Dividend Equivalents award, a
Deferred Stock award or Stock Payment which may be awarded or granted under the
Plan (collectively, “Awards”).

 

1



--------------------------------------------------------------------------------

 

1.4    Award Agreement.    “Award Agreement” shall mean a written agreement
executed by an authorized executive officer of the Company and the Holder which
shall contain such terms and conditions with respect to an Award as the
Administrator shall determine, consistent with the Plan.

 

1.5    Award Limit.    “Award Limit” shall mean four hundred thousand (400,000)
shares of Common Stock, or for Performance Awards granted pursuant to Section
8.1(b), “Award Limit” shall mean one million five hundred thousand dollars
($1,500,000); provided, however, that commencing January 1, 2003, to the extent
the 400,000 share limit is not awarded to any Holder with respect to any fiscal
year, the amount not so awarded but permitted for such Holder shall be available
for award to such Holder during any subsequent fiscal year. As a result, the
maximum number of shares pursuant to which Awards may be granted during any
fiscal year hereunder to any Holder may be greater than the 400,000 share limit
specified above only to the extent that such shares were not awarded to such
Holder during any preceding year, commencing with 2003. The method of counting
such shares shall conform to any requirements applicable to performance-based
compensation under Section 162(m) of the Code or the rules and regulations
promulgated thereunder.

 

1.6    Board.    “Board” shall mean the Board of Directors of the Company.

 

1.7    Code.    “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.

 

1.8    Committee.    “Committee” shall mean the Compensation Committee of the
Board, or another committee or subcommittee of the Board, appointed as provided
in Section 10.1.

 

1.9    Common Stock.    “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share, and any equity security of the Company
issued or authorized to be issued in the future, but excluding any warrants,
options or other rights to purchase Common Stock. Debt securities of the Company
convertible into Common Stock shall be deemed equity securities of the Company.

 

1.10    Company.    “Company” shall mean Varco International, Inc., a Delaware
corporation, or any successor entity.

 

1.11    Corporate Transaction.    “Corporate Transaction” shall mean any of the
following stockholder-approved transactions to which the Company is a party:

 

  (a)   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Company is incorporated, form a holding company or effect a
similar reorganization as to form whereupon this Plan and all Awards are assumed
by the successor entity;

 

  (b)   the sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, in complete liquidation or
dissolution of the Company in a transaction not covered by the exceptions to
clause (a), above; or

 

  (c)   any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

 

1.12    Deferred Stock.    “Deferred Stock” shall mean Common Stock awarded
under Article VIII of this Plan.

 

1.13    Director.    “Director” shall mean a member of the Board.

 

1.14    Dividend Equivalent.    “Dividend Equivalent” shall mean a right to
receive the equivalent value (in cash or Common Stock) of dividends paid on
Common Stock, awarded under Article VIII of this Plan.

 

2



--------------------------------------------------------------------------------

 

1.15    Employee.    “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company, or of
any corporation which is a Subsidiary.

 

1.16    Exchange Act.    “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

1.17    Fair Market Value.    “Fair Market Value” of a share of Common Stock as
of a given date shall be (i) the closing price of a share of Common Stock on the
principal exchange on which shares of Common Stock are then trading, if any (or
as reported on any composite index which includes such principal exchange), on
such date, or if shares were not traded on such date, then on the next
succeeding date on which a trade occurred, or (ii) if Common Stock is not traded
on an exchange but is quoted on Nasdaq or a successor quotation system, the mean
between the closing representative bid and asked prices for the Common Stock on
such date as reported by Nasdaq or such successor quotation system; or (iii) if
Common Stock is not publicly traded on an exchange and not quoted on Nasdaq or a
successor quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith.

 

1.18    Holder.    “Holder” shall mean a person who has been granted or awarded
an Award.

 

1.19    Incentive Stock Option.    “Incentive Stock Option” shall mean an option
which conforms to the applicable provisions of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.

 

1.20    Independent Director.    “Independent Director” shall mean a member of
the Board who is not an Employee of the Company.

 

1.21    Non-Qualified Stock Option.    “Non-Qualified Stock Option” shall mean
an Option which is not designated as an Incentive Stock Option by the
Administrator.

 

1.22    Option.    “Option” shall mean a right to purchase shares of Common
Stock granted under Article IV, and subject to the terms specified in Article V,
of this Plan. An Option granted under this Plan shall, as determined by the
Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
consultants shall be Non-Qualified Stock Options.

 

1.23    Performance Award.    “Performance Award” shall mean a cash bonus, stock
bonus or other performance or incentive award that is paid in cash, Common Stock
or a combination of both, awarded under Article VIII of the Plan.

 

1.24    Performance Criteria.    “Performance Criteria” shall mean the following
business criteria with respect to the Company, any Subsidiary or any division or
operating unit: (a) net income, (b) pre-tax income, (c) operating income, (d)
cash flow, (e) earnings per share, (f) return on equity, (g) return on invested
capital or assets, (h) cost reductions, controls or savings, (i) net cash
provided by operating activities, (j) appreciation in the fair market value of
Common Stock, (k) earnings before any one or more of the following items:
interest, taxes, depreciation or amortization, (l) total stockholder return, (m)
earnings per share from operations, (n) revenues, (o) economic value added, (p)
strategic initiatives, (q) market share, or (r) operating margins. Such
performance goals also may be based on the achievement of the specified levels
of performance under one or more of the measures described above relative to the
performance of one or more other corporations. The foregoing criteria will be
computed without recognition of (i) unusual or nonrecurring events affecting the
Company or its financial statements or (ii) changes in applicable laws,
regulations or accounting principles, as determined by the Administrator.

 

1.25    Plan.    “Plan” shall mean the 2003 Equity Participation Plan, as
amended and/or restated from time to time, as successor to the Amended and
Restated 1996 Equity Participation Plan of Varco International, Inc.

 

3



--------------------------------------------------------------------------------

 

1.26    QDRO.    “QDRO” shall mean a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder.

 

1.27    Restricted Stock.    “Restricted Stock” shall mean Common Stock awarded
under Article VII of this Plan, that is subject to such restrictions, which may
lapse separately or in combination, at such time or times, in installments or
otherwise, as the Administrator may determine, subject to the applicable
provisions of this Plan

 

1.28    Rule 16b-3.    “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.

 

1.29    Section 162(m) Participant.    “Section 162(m) Participant” shall mean
any key Employee designated by the Administrator as a key Employee whose
compensation for the fiscal year in which the key Employee is so designated or a
future fiscal year may be subject to the limit on deductible compensation
imposed by Section 162(m) of the Code.

 

1.30    Stock Appreciation Right.    “Stock Appreciation Right” shall mean a
stock appreciation right granted under Article IX of this Plan.

 

1.31    Stock Payment.    “Stock Payment” shall mean (i) a payment in the form
of shares of Common Stock, or (ii) an option or other right to purchase shares
of Common Stock, as part of a deferred compensation arrangement, made in lieu of
all or any portion of the compensation, including without limitation, salary,
bonuses, commissions or fees, that would otherwise become payable to a Holder in
cash, awarded under Article VIII of this Plan.

 

1.32    Subsidiary.    “Subsidiary” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

1.33    Termination of Consultancy.    “Termination of Consultancy” shall mean
the time when the engagement of Holder as a consultant to the Company or a
Subsidiary is terminated for any reason, with or without cause, including
without limitation, by resignation, discharge, death or retirement; but
excluding terminations where there is a simultaneous commencement of employment
with the Company or any Subsidiary. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a Termination of Consultancy resulted from a discharge for
good cause, and all questions of whether particular leaves of absence constitute
Terminations of Consultancy. Notwithstanding any other provision of this Plan,
the Company or any Subsidiary has an absolute and unrestricted right to
terminate a consultant’s service at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in writing.

 

1.34    Termination of Directorship.    “Termination of Directorship” shall mean
the time when an Holder, Holder or Holders who is an Independent Director ceases
to be a Director for any reason, including, but not by way of limitation, a
termination by resignation, failure to be elected, death or retirement, but
excluding any termination of Directorship where there is simultaneous employment
by the Company (or any Subsidiary of the Company) of such person. The Board, in
its sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.

 

1.35    Termination of Employment.    “Termination of Employment” shall mean the
time when the employee-employer relationship between the Holder and the Company
or any Subsidiary is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (i) terminations where
there is a simultaneous reemployment or continuing employment of an Holder by
the Company or any Subsidiary, (ii) at the discretion of the

 

4



--------------------------------------------------------------------------------

Administrator, terminations which result in a temporary severance of the
employee-employer relationship, and (iii) at the discretion of the
Administrator, terminations which are followed by the simultaneous establishment
of a consulting relationship by the Company or a Subsidiary with the former
Employee. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether particular leaves of absence constitute Terminations of Employment.

 

ARTICLE II.

SHARES SUBJECT TO PLAN

 

2.1    Shares Subject to Plan.

 

(a)  The shares of stock subject to Options, awards of Restricted Stock,
Performance Awards, Dividend Equivalents, awards of Deferred Stock, Stock
Payments or Stock Appreciation Rights shall be the Company’s Common Stock, par
value $0.01 per share. The aggregate number of such shares which may be issued
upon exercise of such Awards under the Plan shall not exceed twelve million one
hundred and fifty thousand (12,150,000) shares. The shares of Common Stock
issuable upon exercise of such Awards may be either previously authorized but
unissued shares or treasury shares.

 

(b)  The maximum number of shares which may be subject to Awards granted under
the Plan to any individual in any calendar year shall not exceed the Award
Limit.

 

(c)  The maximum number of shares which may be issued after May 30, 2000 upon
exercise of Restricted Stock, Performance Awards, Dividend Equivalents, awards
of Deferred Stock or Stock Payments shall not exceed one million two hundred
thousand (1,200,000) shares.

 

2.2    Add-back of Options and Other Rights.    If any Option, or other right to
acquire shares of Common Stock under any other Award under this Plan, expires or
is canceled without having been fully exercised or is exercised or settled in
whole or in part for cash as permitted by this Plan, the number of shares
subject to such Option or other Award but as to which such Option or other Award
was not exercised prior to its expiration, cancellation, exercise or settlement
may again be optioned, granted or awarded hereunder, subject to the limitations
of Section 2.1. Furthermore, any shares subject to Awards which are adjusted
pursuant to Section 11.3 and become exercisable with respect to shares of stock
of another corporation shall be considered cancelled and may again be optioned,
granted or awarded hereunder, subject to the limitations of Section 2.1. Shares
of Common Stock which are actually or constructively delivered by the Holder or
withheld by the Company upon the exercise of any Option or other Award under
this Plan in payment of the exercise price thereof or tax withholding thereon
may again be optioned, granted or awarded hereunder, subject to the limitations
of Section 2.1. If any share of Restricted Stock is forfeited by the Holder or
repurchased by the Company pursuant to Section 6.6 hereof, such share may again
be optioned, granted or awarded hereunder, subject to the limitations of Section
2.1.

 

ARTICLE III.

GRANTING OF AWARDS

 

3.1    Award Agreement.    Each Award shall be evidenced by an Award Agreement.
Award Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

5



--------------------------------------------------------------------------------

 

3.2    Provisions Applicable to Section 162(m) Participants.

 

(a)  The Administrator, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.

 

(b)  Notwithstanding anything in the Plan to the contrary, the Administrator may
grant any Award to a Section 162(m) Participant, including Restricted Stock that
is granted or the restrictions with respect to which lapse upon the attainment
of performance goals which are related to one or more of the Performance
Criteria and any performance or incentive award described in Article VII or
Article VIII that is awarded or vests or becomes exercisable or payable upon the
attainment of performance goals which are related to one or more of the
Performance Criteria.

 

(c)  To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII and VIII which may be granted to one or more Section
162(m) Participants, no later than ninety (90) days following the commencement
of any fiscal year in question or any other designated fiscal period or period
of service (or such other time as may be required or permitted by Section 162(m)
of the Code), the Administrator shall, in writing:

 

(i)  designate one or more Section 162(m) Participants;

 

(ii)  select the Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service governing the achievement of the
Performance Criteria;

 

(iii)  establish the various performance targets, in terms of an objective
formula or standard, and amounts of such Awards, which may be earned for such
fiscal year or other designated fiscal period or period of service, upon the
achievement of the performance targets; and

 

(iv)  specify the relationship between Performance Criteria and the performance
targets and the amounts of such Awards to be earned by each Section 162(m)
Participant for such fiscal year or other designated fiscal period or period of
service, upon the achievement of the performance targets.

 

(d)  Following the completion of each fiscal year or other designated fiscal
period or period of service, the Administrator shall certify in writing whether
the applicable performance targets have been achieved for such fiscal year or
other designated fiscal period or period of service. In determining the amount
earned by a Section 162(m) Participant as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, the Administrator shall have the
right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
fiscal year or other designated fiscal period or period of service.

 

(e)  The maximum Award granted or paid under Articles VII and VIII to a Section
162(m) Participant as performance-based compensation as described in Section
162(m)(4)(C) of the Code for any fiscal year shall not exceed $1,500,000 for
cash Awards and 400,000 shares for Awards payable in stock (with any or no
purchase price for such shares) with respect to any fiscal year of the Company;
provided, however, that commencing January 1, 2003, to the extent the foregoing
fiscal year share limit is not awarded to any Holder with respect to such fiscal
period, the amount not so awarded but permitted shall be available for award to
such Holder during any other subsequent fiscal year. As a result, the maximum
number of shares as to which Awards may be granted during any fiscal year
hereunder to any Holder may be greater than the 400,000 share limit specified
above only to the extent that such 400,000 share limit was not awarded to such
Holder during any preceding fiscal year, commencing with 2003.

 

(f)  Furthermore, notwithstanding any other provision of the Plan or any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that

 

6



--------------------------------------------------------------------------------

are requirements for qualification as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

3.3    Consideration.    In consideration of the granting of an Award under the
Plan, the Holder shall agree, in the Award Agreement, to remain in the employ of
(or to consult for or to serve as an Independent Director of, as applicable) the
Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Award Agreement or by action of the Administrator
following grant of the Award) after the Award is granted (or, in the case of an
Independent Director, until the next annual meeting of stockholders of the
Company).

 

3.4    At-Will Employment.    Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Consultant for, the Company or any Subsidiary, or as a director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
any Holder at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written employment agreement
between the Holder and the Company and any Subsidiary.

 

ARTICLE IV.

GRANTING OF OPTIONS

 

4.1    Eligibility.    Any Employee or consultant selected by the Administrator
pursuant to Section 4.2(a)(i) shall be eligible to be granted an Option. Each
Independent Director of the Company shall be automatically granted Options at
the times and in the manner set forth in Section 4.2(c) and, shall be eligible
to be granted Options at the discretion of the Board pursuant to Section 4.4(d).

 

4.2    Granting of Options.

 

(a)  The Administrator shall from time to time, in its absolute discretion, and
subject to applicable limitations of this Plan:

 

(i)  Determine which Employees are key Employees and select from among the key
Employees or consultants (including Employees or consultants who have previously
received Options or other Awards under this Plan) such of them as in its opinion
should be granted Options;

 

(ii)  Subject to the Award Limit, determine the number of shares to be subject
to such Options granted to the selected key Employees or consultants;

 

(iii)  Determine whether such Options are to be Incentive Stock Options or
Non-Qualified Stock Options and whether such Options are to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code;
provided, however that Incentive Stock Options may be granted only to Employees
and shall not be granted to any consultant or Independent Director; and

 

(iv)  Determine the terms and conditions of such Options, consistent with this
Plan; provided, however, that the terms and conditions of Options intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

 

(b)  Any Incentive Stock Option granted under this Plan may be modified by the
Administrator, with the consent of the Holder, to disqualify such option from
treatment as an “Incentive Stock Option” under Section 422 of the Code.

 

(c)  During the term of the Plan, (i) a person who is an Independent Director as
of April 24, 1996 automatically shall be granted an option to purchase four
thousand (4,000) shares of Common Stock (subject to

 

7



--------------------------------------------------------------------------------

adjustment as provided in Section 11.3) on the date of each annual meeting of
stockholders at which the Independent Director is reelected to the Board, and
(ii) a person who is initially elected or appointed to the Board and is at the
time of election or appointment an Independent Director automatically shall be
granted (A) an option to purchase four thousand (4,000) shares of Common Stock
(subject to adjustment as provided in Section 11.3) on the date of such initial
election or appointment and (B) an option to purchase four thousand (4,000)
shares of Common Stock (subject to adjustment as provided in Section 11.3) on
the date of each annual meeting of stockholders after such initial election or
appointment at which the Independent Director is reelected to the Board. Members
of the Board who are Employees of the Company who subsequently retire from the
Company and remain on the Board will not receive an initial Option grant
pursuant to clause (ii)(A) of the preceding sentence, but to the extent that
they are otherwise eligible, will receive, after retirement from the Company,
Options as described in the clause (ii)(B) of the preceding sentence.

 

(d)  Notwithstanding Section 4.2(c), the Administrator may from time to time, in
its absolute discretion, and subject to applicable limitations of the Plan:

 

(i)  Select from among the Independent Directors (including Independent
Directors who have previously received Options under the Plan) such of them as
in its opinion should be granted Options;

 

(ii)  Determine the number of shares to be subject to such Options granted to
the selected Independent Directors; and

 

(iii)  Determine the terms and conditions of such Options, consistent with the
Plan.

 

ARTICLE V.

TERMS OF OPTIONS

 

5.1    Option Price.    The price per share of the shares subject to each Option
shall be set by the Administrator; provided, however, that such price shall be
not be less than Fair Market Value of a share of Common Stock; provided, further
that in the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
such price shall not be less than 110% of the Fair Market Value of a share of
Common Stock.

 

5.2    Option Term.    The term of an Option shall be set by the Administrator
in its discretion; provided, however, that, (i) in the case of Non-Qualified
Stock Options, the term shall be not more than (10) years from the date the
Option is granted, and (ii) in the case of Incentive Stock Options, the term
shall not be more than ten (10) years from the date the Incentive Stock Option
is granted, or five (5) years from such date if the Incentive Stock Option is
granted to an individual then owning (within the meaning of Section 424(d) of
the Code) more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary. Except as limited by requirements of
Section 422 of the Code and regulations and rulings thereunder applicable to
Incentive Stock Options, the Administrator may extend the term or exercise
period of any outstanding Option in connection with any Termination of
Employment, Termination of Consultancy, or Termination of Directorship of the
Holder, or amend any other term or condition of such Option relating to such a
termination.

 

5.3    Option Vesting.

 

(a)  The period during which the right to exercise an Option in whole or in part
vests in the Holder shall be set by the Administrator who may determine that an
Option may not be exercised in whole or in part for a specified period after it
is granted. At any time after grant of an Option, the Administrator may, in its
sole and absolute discretion and subject to whatever terms and conditions it
selects, accelerate the period during which an Option vests.

 

8



--------------------------------------------------------------------------------

 

(b)  No portion of an Option which is unexercisable at Termination of
Employment, Termination of Directorship or Termination of Consultancy, as
applicable, shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the Award Agreement or by action
following the grant of the Option.

 

(c)  To the extent that the aggregate Fair Market Value of stock with respect to
which “Incentive Stock Options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Holder during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any Subsidiary) exceeds
$100,000, such Options shall be treated as Non-Qualified Options to the extent
required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted. For purposes of this Section 4.4(c), the Fair Market Value of
stock shall be determined as of the time the Option with respect to such stock
is granted.

 

5.4    No Repricing.    Without stockholder approval, the Administrator shall
not have the authority to amend any then outstanding Option to reduce the
exercise price payable for such Option, or to require as a condition to the
grant of a new Award, the surrender of previously granted Option that has an
exercise price in excess of the exercise price of the proposed new Option or
other Award.

 

ARTICLE VI.

EXERCISE OF OPTIONS

 

6.1    Partial Exercise.    An exercisable Option may be exercised in whole or
in part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.

 

6.2    Manner of Exercise.    All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his office:

 

(a)  A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion;

 

(b)  Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Administrator may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

 

(c)  In the event that the Option shall be exercised pursuant to Section 11.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option;

 

(d)  Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator, may in its discretion, to the extent not prohibited by and
subject to the restrictions contained in any applicable law, (i) allow a delay
in payment up to thirty (30) days from the date the Option, or portion thereof,
is exercised; (ii) allow payment, in whole or in part, through the actual or
constructive delivery of shares of Common Stock owned by the Holder, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (iii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iv) allow payment, in whole
or in part,

 

9



--------------------------------------------------------------------------------

through the delivery of property of any kind which constitutes good and valuable
consideration; (v) allow payment, in whole or in part, through the delivery of a
full recourse promissory note bearing interest (at no less than such rate as
shall then preclude the imputation of interest under the Code) and payable upon
such terms as may be prescribed by the Administrator; (vi) allow payment, in
whole or in part, through the delivery of a notice that the Holder has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and the broker pays a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; or (vii) allow payment through any combination of the
consideration provided in the foregoing subparagraphs (i), (ii), (iii), (iv),
(v) and (vi). In the case of a promissory note, the Administrator may also
prescribe the form of such note and the security to be given for such note. The
Option may not be exercised, however, by delivery of a promissory note or by a
loan from the Company when or where such loan or other extension of credit is
prohibited by law; and

 

(e)  Full payment in cash or deduction from other compensation payable to the
Holder of any sums required by federal, state or local tax law to be withheld
with respect to the issuance, vesting or exercise of any Award. The
Administrator may in its discretion and in whole or partial satisfaction of the
foregoing requirement, require that the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the surrender by the Holder of
shares of Common Stock) having a Fair Market Value in an amount not to exceed
the sums necessary to pay the tax withholding based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income.

 

6.3    Conditions to Issuance of Stock Certificates.    The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)  The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

 

(b)  The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

(c)  The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

 

(d)  The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

 

(e)  The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares pursuant to Section 5.2(d).

 

6.4    Rights as Stockholders.    The Holders of Options shall not be, nor have
any of the rights or privileges of, stockholders of the Company in respect of
any shares purchasable upon the exercise of any part of an Option unless and
until certificates representing such shares have been issued by the Company to
such holders.

 

6.5    Ownership and Transfer Restrictions.    The Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Award Agreement and may be referred to on the certificates evidencing such
shares. The Administrator may require the Employee to give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of granting such
Option to such Employee or (ii) one year after the transfer of such shares to
such Employee. The Administrator may direct that the certificates evidencing
shares acquired by exercise of an Option refer to such requirement to give
prompt notice of disposition.

 

10



--------------------------------------------------------------------------------

 

ARTICLE VII.

AWARD OF RESTRICTED STOCK

 

7.1    Award of Restricted Stock.

 

(a)  The Administrator shall from time to time, in its absolute discretion:

 

(i)  Select from among the key Employees, consultants or Independent Directors
(including those who have previously received other Awards under this Plan) such
of them as in its opinion should be awarded Restricted Stock; and

 

(ii)  Determine the restrictions and other terms and conditions applicable to
such Restricted Stock, consistent with this Plan.

 

(b)  The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased. In all cases,
legal consideration shall be required for each issuance of Restricted Stock.

 

(c)  Upon the selection of a key Employee, consultant or Independent Director to
be awarded Restricted Stock, the Administrator shall instruct the Secretary of
the Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

 

7.2    Rights as Stockholders.    Upon delivery of the shares of Restricted
Stock to the escrow holder pursuant to Section 7.5, the Holder shall have,
unless otherwise provided by the Administrator, all the rights of a stockholder
with respect to said shares, subject to the restrictions in his Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the shares; provided, however, that in the discretion of
the Administrator, any extraordinary distributions with respect to the Common
Stock shall be subject to the restrictions set forth in Section 7.3.

 

7.3    Restriction.    All shares of Restricted Stock issued under this Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, unless the Administrator otherwise provides, no share of Restricted Stock
granted to a person subject to Section 16 of the Exchange Act shall be sold,
assigned or otherwise transferred until at least six months have elapsed from
(but excluding) the date on which the Restricted Stock was issued, and provided,
further, that by action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. Unless provided otherwise by the
Administrator, if no consideration was paid by the Holder upon issuance, a
Holder’s rights in unvested Restricted Stock shall lapse and such Restricted
Stock shall be surrendered without consideration upon Termination of Employment,
Termination of Consultancy or Termination of Directorship, as applicable.

 

7.4    Repurchase of Restricted Stock.    The Administrator shall provide in the
terms of each individual Award Agreement evidencing Restricted Stock that the
Company shall have the right to repurchase from the Holder the Restricted Stock
then subject to restrictions under the Award Agreement immediately upon a
Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, between the Holder and the Company, at a cash price
per share equal to the price paid by the Holder for such Restricted Stock;
provided, however, that provision may be made that no such right of repurchase
shall exist in the event of a Termination of Employment, Termination of
Consultancy or Termination of Directorship without cause, or following a change
in control of the Company or because of the Holder’s retirement, death or
disability, or otherwise.

 

11



--------------------------------------------------------------------------------

 

7.5    Escrow.    At the discretion of the Administrator, the Secretary of the
Company or such other escrow holder the Administrator may appoint shall retain
physical custody of each certificate representing Restricted Stock until all of
the restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed.

 

7.6    Legend.    In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator may require a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.

 

ARTICLE VIII.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,

DEFERRED STOCK, STOCK PAYMENTS

 

8.1    Performance Awards.

 

(a) Any key Employee, consultant or Independent Director selected by the
Administrator may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of award) the contributions, responsibilities and
other compensation of the particular key Employee, consultant or Independent
Director.

 

(b) Without limiting Section 8.1(a), the Administrator may grant Performance
Awards to any 162(m) Participant in the form of a cash bonus payable upon the
attainment of objective performance goals which are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. Any such bonuses paid to 162(m) Participants shall be based
upon objectively determinable bonus formulas established in accordance with the
provisions of Section 3.2. The maximum amount of any Performance Award payable
to a 162(m) Participant under this Section 8.1(b) shall not exceed the Award
Limit with respect to any fiscal year of the Company. Unless otherwise specified
by the Administrator at the time of grant, the Performance Criteria with respect
to a Performance Award payable to a 162(m) Participant shall be determined on
the basis of generally accepted accounting principles, without recognition of
(i) unusual or nonrecurring events affecting the Company or its financial
statements or (ii) changes in applicable laws, regulations or accounting
principles, as determined by the Administrator.

 

8.2    Dividend Equivalents.    Any key Employee, consultant or Independent
Director selected by the Administrator may be granted Dividend Equivalents based
on the dividends declared on Common Stock, to be credited as of dividend payment
dates, during the period between the date an Option, Stock Appreciation Right,
Deferred Stock or Performance Award is granted, and the date such Option, Stock
Appreciation Right, Deferred Stock or Performance Award is exercised, vests or
expires, as determined by the Administrator. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator.

 

8.3    Stock Payments.    Any key Employee, consultant or Independent Director
selected by the Administrator may receive Stock Payments in the manner
determined from time to time by the Administrator. The number of shares shall be
determined by the Administrator and may be based upon the Fair Market Value,
book value, net profits or other measure of the value of Common Stock or other
specific performance criteria determined appropriate by the Administrator,
determined on the date such Stock Payment is made or on any date thereafter.

 

12



--------------------------------------------------------------------------------

 

8.4    Deferred Stock.    Any key Employee, consultant or Independent Director
selected by the Administrator may be granted an award of Deferred Stock in the
manner determined from time to time by the Administrator. The number of shares
of Deferred Stock shall be determined by the Administrator and may be linked to
the market value, book value, net profits or other measure of the value of
Common Stock or other specific performance criteria determined to be appropriate
by the Administrator, in each case on a specified date or dates or over any
period or periods determined by the Administrator. Common Stock underlying a
Deferred Stock award will not be issued until the Deferred Stock award has
vested, pursuant to a vesting schedule or performance criteria set by the
Administrator. Unless otherwise provided by the Administrator, a Holder of
Deferred Stock shall have no rights as a Company stockholder with respect to
such Deferred Stock until such time as the award has vested and the Common Stock
underlying the award has been issued.

 

8.5    Term.    The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Administrator in its
discretion.

 

8.6    Exercise Upon Termination.    A Performance Award, Dividend Equivalent,
award of Deferred Stock and/or Stock Payment is exercisable or payable only
while the Holder is an Employee, consultant or Independent Director; provided
that the Administrator may determine that the Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment may be exercised or
paid subsequent to Termination of Employment or Termination of Consultancy
without cause, or following a change in control of the Company, or because of
the Holder’s retirement, death or disability, or otherwise.

 

8.7    Payment on Exercise.     Payment of the amount determined under Section
8.1 or 8.2 above shall be in cash, in Common Stock or a combination of both, as
determined by the Administrator.

 

ARTICLE IX.

STOCK APPRECIATION RIGHTS

 

9.1    Grant of Stock Appreciation Rights.    A Stock Appreciation Right may be
granted to any key Employee, consultant or Independent Director selected by the
Administrator. A Stock Appreciation Right may be granted (i) in connection and
simultaneously with the grant of an Option, (ii) with respect to a previously
granted Option, or (iii) independent of an Option. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with this Plan as
the Administrator shall impose and shall be evidenced by an Award Agreement. The
Administrator, in its discretion, may determine whether a Stock Appreciation
Right is to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code and Award Agreements evidencing Stock Appreciation
Rights intended to so qualify shall contain such terms and conditions as may be
necessary to meet the applicable provisions of section 162(m) of the Code.

 

9.2    Coupled Stock Appreciation Rights.

 

(a)    A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.

 

(b)    A CSAR may be granted to the Holder for no more than the number of shares
subject to the simultaneously or previously granted Option to which it is
coupled.

 

(c)    A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to this Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefore an amount
determined by multiplying the difference obtained by subtracting the Option
exercise price from the Fair Market Value of a share of Common Stock on the date
of exercise of the CSAR by the number of shares of Common Stock with respect to
which the CSAR shall have been exercised, subject to any limitations the
Administrator may impose.

 

13



--------------------------------------------------------------------------------

 

9.3    Independent Stock Appreciation Rights.

 

(a)    An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to
any Option and shall have a term set by the Administrator. An ISAR shall be
exercisable in such installments as the Administrator may determine. An ISAR
shall cover such number of shares of Common Stock as the Administrator may
determine. The exercise price per share of Common Stock subject to each ISAR
shall be set by the Administrator, which shall not be less than Fair Market
Value of a share of Common Stock. An ISAR is exercisable only while the Holder
is an Employee, consultant or Independent Director; provided that the
Administrator may determine that the ISAR may be exercised subsequent to
Termination of Employment, Termination of Consultancy or Termination of
Directorship without cause, or following a change in control of the Company, or
because of the Holder’s retirement, death or disability, or otherwise.

 

(b)    An ISAR shall entitle the Holder (or other person entitled to exercise
the ISAR pursuant to this Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administrator may impose.

 

9.4    Payment and Limitations on Exercise.    Payment of the amount determined
under Section 9.2(c) and 9.3(b) above shall be in cash, in Common Stock (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised) or a combination of both, as determined by the Administrator. To the
extent such payment is effected in Common Stock it shall be made subject to
satisfaction of all provisions of Section 6.3 hereinabove.

 

ARTICLE X.

ADMINISTRATION

 

10.1    Committee.    The Compensation Committee of the Board (or another
committee or a subcommittee of the Board assuming the functions of the
Administrator under this Plan) shall serve as the Committee and shall consist of
two or more Directors appointed by and holding office at the pleasure of the
Board, provided, however, that grants to Employees who are considered reporting
persons under Section 16 of the Exchange Act are to be administered by a
committee or subcommittee consisting of two or more Directors each of whom
satisfies the applicable requirements of Rule 16b-3 and Section 162(m) of the
Code. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.

 

10.2    Duties and Powers of Administrator.    It shall be the duty of the
Administrator to conduct the general administration of this Plan in accordance
with its provisions. The Administrator shall have the power to interpret this
Plan and the Award Agreements pursuant to which Awards are granted or awarded,
and to adopt such rules for the administration, interpretation, and application
of this Plan as are consistent therewith and to interpret, amend or revoke any
such rules. Any Award under this Plan need not be the same with respect to each
Holder. Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under this Plan, except
with respect to matters which under Rule 16b-3 or Section 162(m) of the Code, or
any regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.

 

10.3    Majority Rule; Unanimous Written Consent.    The Administrator shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Administrator.

 

14



--------------------------------------------------------------------------------

 

10.4    Compensation; Professional Assistance; Good Faith
Actions.    Administrators and their members shall receive such compensation for
their services as members as may be determined by the Board. All expenses and
liabilities which the Administrator may incur in connection with the
administration of this Plan shall be borne by the Company. The Administrator may
employ attorneys, consultants, accountants, appraisers, brokers, or other
persons. The Administrator, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon all Holders, the
Company and all other interested persons. No members of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to this Plan or any Awards, and all members of the
Administrator shall be fully protected by the Company in respect of any such
action, determination or interpretation.

 

10.5    Delegation of Authority to Grant Awards.    The Committee or the Board
may, but need not, delegate from time to time some or all of its authority to
grant (and administer the terms of) Awards under the Plan to a committee
consisting solely of one or more members of the Committee or consisting solely
of one or more executive officers of the Company; provided, however, that the
Committee or Board may not delegate its authority to grant or administer any
such Awards to individuals (i) who are subject on the date of the grant to the
reporting rules under Section 16(a) of the Exchange Act, (ii) who are Section
162(m) Participants or (iii) who are executive officers of the Company. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee or Board specifies at the time of such delegation of authority and may
be rescinded at any time by the Committee or Board. At all times, any committee
appointed under this Section 10.5 shall serve in such capacity at the pleasure
of the Committee or Board.

 

ARTICLE XI.

MISCELLANEOUS PROVISIONS

 

11.1    Not Transferable.

 

(a)    Awards under this Plan may not be sold, pledged, assigned, or transferred
in any manner, other than by will or the laws of descent and distribution or
pursuant to a QDRO or pursuant to paragraph (b) of this Section 11.1, unless and
until such Awards have been exercised, or the shares underlying such Awards have
been issued, and all restrictions applicable to such shares have lapsed. No
Award or interest or right therein shall be liable for the debts, contracts or
engagements of the Holder or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b)    Notwithstanding the foregoing provisions of this Section 11.1, the
Administrator, in its sole discretion, may determine to grant an Award, which,
by its terms or by resolution of the Administrator after its grant, may be
transferred by the Holder, in writing and with prior written notice to the
Administrator, by gift or contribution, to a “family member” of the Holder (as
defined under the instructions to use of Form S-8), provided, that an Award that
has been so transferred shall continue to be subject to all of the terms and
conditions as applicable to the original Holder, and the transferee shall
execute any and all such documents requested by the Administrator in connection
with the transfer, including without limitation to evidence the transfer and to
satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws.

 

(c)    During the lifetime of the Holder, only he may exercise an Award (or any
portion thereof) granted to him under the Plan unless it has been disposed of
pursuant to a QDRO or transferred pursuant to the foregoing paragraph (b). After
the death of the Holder, any exercisable portion of an Award may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
Award Agreement, be exercised by his

 

15



--------------------------------------------------------------------------------

personal representative or by any person empowered to do so under the deceased
Holder’s will or under the then applicable laws of descent and distribution.

 

11.2    Amendment, Suspension or Termination of this Plan.    This Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator. However, without approval of
the Company’s stockholders given within twelve months before or after the action
by the Administrator, no action of the Administrator may, except as provided in
Section 11.3, increase the limits imposed in Section 2.1 on the maximum number
of shares which may be issued under this Plan or modify the Award Limit, and no
action of the Administrator may be taken that would otherwise require
stockholder approval as a matter of applicable law, regulation or rule. No
amendment, suspension or termination of this Plan shall, without the consent of
the holder of an Award, adversely alter or impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides. No Award may be granted or awarded during any
period of suspension or after termination of this Plan, and in no event may any
Incentive Stock Option be granted under this Plan after March 29, 2010.

 

11.3    Changes in Common Stock or Assets of the Company; Acquisition or
Liquidation of the Company and Other Corporate Events.

 

(a)    Subject to Section 11.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

 

(i)    the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted under the Plan (including,
but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Award
Limit),

 

(ii)    the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards, and

 

(iii)    the grant or exercise price with respect to any Award.

 

(b)    Subject to Section 11.3(e), in the event of any Corporate Transaction or
other event described in Section 11.3(a) which results in shares of Common Stock
being exchanged for or converted into cash, securities (including securities of
another corporation) or other property, the Administrator will have the right to
terminate this Plan as of the date of the event or transaction, in which case
all Awards granted under this Plan shall become the right to receive such cash,
securities or other property, net of any applicable exercise price.

 

(c)    Subject to Sections 11.3(c)(vii) and 11.3(e), in the event of any
Corporate Transaction or other event described in Section 11.3(a) or any unusual
or nonrecurring transactions or events affecting the Company, any affiliate of
the Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations, or accounting principles, the
Administrator, in its discretion, and on such terms and conditions as it deems
appropriate, is authorized to take any one or more of the following actions or
determinations, in the terms of the Award, by action taken prior to the
occurrence of the event, or at any other time, whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the

 

16



--------------------------------------------------------------------------------

benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under this Plan, to facilitate such transactions or
events, or to give effect to such changes in laws, regulations or principles:

 

(i)    That the Award shall be purchased for an amount of cash equal to the
amount that could have been attained upon the exercise of such Award or the
realization of the Holder’s rights had such Award been currently exercisable or
payable;

 

(ii)    That the Award shall be replaced with other rights or property selected
by the Administrator in its sole discretion;

 

(iii)    That the Award cannot be exercised after such event;

 

(iv)    That, for a specified period of time prior to such transaction or event,
such Award shall be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in (i) Section 5.3 or (ii) the
provisions of such Award;

 

(v)    That upon such event, such Award shall be assumed by the successor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar Awards covering the stock of the successor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

 

(vi)    Make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;

 

(vii)    That, for a specified period of time prior to such event, the
restrictions imposed under the Award Agreement upon some or all of any Awards
may be terminated, and/or any Awards may cease to be subject to repurchase by
the Company after such event; and

 

(viii)    In the event of a Corporate Transaction, to the extent that the Board
does not have the ability under Rule 16b-3 to take or to refrain from taking the
discretionary actions set forth above, each Option granted to an Independent
Director shall be exercisable as to all shares covered thereby during the five
days immediately preceding the consummation of such Corporation Transaction.

 

(d)    Subject to Section 11.3(e) and 11.8, the Administrator may, in its
discretion, include such further provisions and limitations in any Award
Agreement or certificate, as it may deem equitable and in the best interests of
the Company.

 

(e)    With respect to Incentive Stock Options and Options and Stock
Appreciation Rights intended to qualify as performance-based compensation under
Section 162(m), no adjustment or action described in this Section 11.3 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to violate Section 422(b)(1) of the
Code or would cause such Option or Stock Appreciation Right to fail to so
qualify under Section 162(m), as the case may be, or any successor provisions
thereto. Furthermore, no such adjustment or action shall be authorized to the
extent such adjustment or action would result in a violation of Section 16. The
number of shares of Common Stock subject to any such Award shall always be
rounded to the next whole number.

 

11.4    Tax Withholding.    The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting or exercise of any Award. The Administrator may in its
discretion and in whole or partial satisfaction of the foregoing requirement,
require that the Company withhold shares of Common Stock otherwise issuable
under such Award (or allow the surrender by the Holder of shares of Common
Stock) having a Fair Market Value in an amount not to exceed the sums necessary
to pay the tax withholding based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income.

 

17



--------------------------------------------------------------------------------

 

11.5    Loans.    The Administrator may in its discretion, except to the extent
prohibited by and subject to the restrictions of any applicable law, extend one
or more loans to key Employees in connection with the exercise or receipt of an
Award under this Plan. The terms and conditions of any such loan shall be set by
the Administrator and be in full compliance with applicable law.

 

11.6    Forfeiture Provisions.    Pursuant to its general authority to determine
the terms and conditions applicable to awards under the Plan, the Administrator
shall have the right (to the extent consistent with the requirements of Rule
16b-3) to provide, in the terms of Awards made under the Plan, or to require the
recipient to agree by separate written instrument, that (i) any proceeds, gains
or other economic benefit actually or constructively received by the recipient
upon any receipt or exercise of the Award, or upon the receipt or resale of any
Common Stock underlying such Award, must be paid to the Company, and (ii) the
Award shall terminate and any unexercised portion of such award (whether or not
vested) shall be forfeited, if (a) a Termination of Employment, Termination of
Consultancy or Termination of Directorship occurs prior to a specified date, or
within a specified time period following receipt or exercise of the award, or
(b) the recipient at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the
Administrator.

 

11.7    Limitations Applicable to Section 16 Persons and Performance-Based
Compensation.    Notwithstanding any other provision of this Plan, this Plan,
and any Award granted or awarded, to any individual who is then subject to
Section 16 of the Exchange Act, shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, the Plan, the Awards granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to such applicable exemptive
rule. Furthermore, notwithstanding any other provision of this Plan, any Award
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall be subject to any additional limitations set
forth in Section 162(m) of the Code (including any amendment to Section 162(m)
of the Code) or any regulations or rulings issued thereunder that are
requirements for qualification as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and this Plan shall be deemed amended to the
extent necessary to conform to such requirements.

 

11.8    Effect of Plan Upon Options and Compensation Plans.    The adoption of
this Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in this Plan shall be construed to
limit the right of the Company (i) to establish any other forms of incentives or
compensation for Employees, Directors or consultants of the Company or any
Subsidiary or (ii) to grant or assume options or other rights otherwise than
under this Plan in connection with any proper corporate purpose including but
not by way of limitation, the grant or assumption of options in connection with
the acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, firm or association.

 

11.9    Compliance with Laws.    This Plan, the granting and vesting of Awards
under this Plan and the issuance and delivery of shares of Common Stock and the
payment of money under this Plan or under any Award granted or awarded hereunder
are subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and the Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

11.10    Titles.    Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Plan.

 

18



--------------------------------------------------------------------------------

 

11.11    Governing Law.    This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Texas without regard to conflicts of laws thereof.

 

* * *

 

I hereby certify that the foregoing Plan, as amended and restated, was duly
adopted by the Board of Directors of Varco International, Inc. on March 18, 2003
and was approved by the requisite number of votes by the stockholders of Varco
International, Inc. on May 15, 2003.

 

Executed on this 15th day of May 2003.

 

               

/s/ JAMES F. MARONEY, III

--------------------------------------------------------------------------------

               

James F. Maroney, III

               

Vice President, Secretary

and General Counsel

 

 

19